UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15052 (Exact name of registrant as specified in its charter) Connecticut 06-1541045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:203-499-2000 None (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer £ Non-accelerated filer£ Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £No T The number of shares outstanding of the issuer’s only class of common stock, as of October 28, 2011 was 50,542,709. INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements and Supplementary Data. 3 - Consolidated Statement of Income for the three and nine months ended September 30, 2011 and 2010. 3 - Consolidated Statement of Comprehensive Income for the three and nine months endedSeptember 30, 2011 and 2010. 3 - Consolidated Balance Sheet as of September 30, 2011 and December 31, 2010. 4 - Consolidated Statement of Cash Flows for the nine months ended September 30, 2011 and 2010. 6 - Notes to Consolidated Financial Statements. 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 29 - Major Influences on Financial Condition. 29 - Liquidity and Capital Resources. 34 - Critical Accounting Policies. 36 - Off-Balance Sheet Arrangements. 37 - New Accounting Standards. 37 - Results of Operations. 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 41 Item 4. Controls and Procedures. 41 PART II.OTHER INFORMATION Item 1A. Risk Factors. 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 42 Item 6. Exhibits. 43 SIGNATURES 44 - 2 - Index PART 1.FINANCIAL INFORMATION Item 1.Financial Statements UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF INCOME (In Thousands except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating Revenues (Note F) Electric distribution and transmission $ Gas distribution - - Non-utility 28 3 35 10 Total Operating Revenues Operating Expenses Operation Purchased power Natural gas purchased - - Operation and maintenance Transmission wholesale Depreciation and amortization (Note F) Taxes - other than income taxes (Note F) Acquisition-related costs (Note A) - - Total Operating Expenses Operating Income Other Income and (Deductions), net (Note F), (Note H) Interest Charges, net Interest on long-term debt Other interest, net (Note F) Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes, Equity Earnings Income Taxes (Note E) Income Before Equity Earnings Income (loss) from Equity Investments ) Net Income Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 14 - 42 - Net Income attributable to UIL Holdings $ Average Number of Common Shares Outstanding - Basic Average Number of Common Shares Outstanding - Diluted Earnings Per Share of Common Stock - Basic: $ Earnings Per Share of Common Stock - Diluted: $ Cash Dividends Declared per share of Common Stock $ UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the Three and Nine Months Ended September 30, 2011 and 2010 (Thousands of Dollars) Three Months Ended September 30, Nine Months Ended September 30, Net Income $ Other Comprehensive Loss ) - ) - Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 14 - 42 - Comprehensive Income $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 3 - Index UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET ASSETS (In Thousands) (Unaudited) September 30, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Electric distribution and transmission accounts receivable less allowance of $3,400 and $3,600, respectively Gas distribution accounts receivable less allowance of $8,760 and $6,971, respectively Unbilled revenues Current regulatory assets Natural gas in storage, at average cost Materials and supplies, at average cost Deferred income taxes Refundable taxes, net Prepayments Current portion of derivative assets (Note A), (Note K) Other current assets Total Current Assets Other Investments Equity investment in Related Party (Note H) Other Total Other Investments Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Related party note receivable (Note H) - Other long-term receivable Derivative assets (Note A), (Note K) Goodwill (Note N) Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 4 - Index UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) September 30, December 31, Current Liabilities Line of credit borrowings $ $ Current portion of long-term debt Accounts payable Dividends payable Accrued liabilities Current regulatory liabilities Interest accrued Current portion of derivative liabilities (Note A), (Note K) Total Current Liabilities Noncurrent Liabilities Pension accrued Connecticut Yankee contract obligation Other post-retirement benefits accrued Derivative liabilities (Note A), (Note K) Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt, net of unamortized discount and premium Preferred Stock of Subsidiary Redeemable preferred stock, noncontrolling interests Common Stock Equity Common stock Paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 5 - Index UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Stock-based compensation expense (Note A) Pension expense Allowance for funds used during construction (AFUDC) - equity ) ) Undistributed (earnings) losses in equity investments ) Other non-cash items, net Changes in: Accounts receivable, net ) Unbilled revenues Prepayments ) ) Accounts payable ) Interest accrued Taxes accrued ) Accrued liabilities ) ) Accrued pension ) ) Other assets ) ) Other liabilities ) Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Related party note receivable (Note H) ) ) Plant expenditures including AFUDC debt ) ) Acquisition of gas companies, net of cash acquired (Note N) - Changes in restricted cash ) Deposits in New England East West Solution (NEEWS) (Note C) ) - Other Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Issuances of common stock - Issuances of long-term debt Payments on long-term debt ) ) Line of credit borrowings (repayments) - Payment of common stock dividend ) ) Other ) ) Net Cash provided by (used in) Financing Activities ) Unrestricted Cash and Temporary Cash Investments: Net change for the period ) Balance at beginning of period Balance at end of period $ $ Non-cash investing activity: Plant expenditures included in ending accounts payable $ $ Related party note receivable (Note H) $ $ Equity investment in Related Party (Note H) $ ) $ ) The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 6 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) The accompanying notes should be read in conjunction with Notes to Consolidated Financial Statements included in UIL Holdings Corporations’ (UIL Holdings) Annual Report on Form 10-K for the fiscal year ended December 31, 2010. In July 2011, as a result of Connecticut Public Act 11-80 (PA 11-80), the Department of Energy and Environmental Protection (DEEP) was created by merging the Department of Environmental Protection (DEP) and the Department of Public Utility Control (DPUC).As part of the reorganization, the DPUC became the Public Utilities Regulatory Authority (PURA) and, as PURA, it will continue to be responsible for the rate review and compliance of regulated utilities in Connecticut, including electric and gas.The term PURA will be used in this filing to refer to PURA’s future actions as well as the actions of its predecessor organization, the DPUC and the term DEEP will be used in this filing to refer to DEEP’s actions as well as the actions of its predecessor organization, the DEP. (A) BUSINESS ORGANIZATION AND STATEMENT OF ACCOUNTING POLICIES UIL Holdings is headquartered in New Haven, Connecticut, where its senior management maintains offices and is responsible for overall planning, operating and financial functions.The primary business of UIL Holdings is ownership of its operating regulated utilities.The utility businesses consist of the electric distribution and transmission operations of The United Illuminating Company (UI) and the natural gas transportation, distribution and sales operationsof The Southern Connecticut Gas Company (SCG), a subsidiary of Connecticut Energy Corporation (CEC), Connecticut Natural Gas Corporation (CNG), a subsidiary of CTG Resources, Inc. (CTG), and The Berkshire Gas Company (Berkshire), a subsidiary of Berkshire Energy Resources (BER, and together with SCG, CNG, Berkshire, CEC and CTG, the Gas Companies).Each of CEC, CTG and BER is a holding company whose sole business is ownership of its respective operating regulated gas utility.The Gas Companies were acquired by UIL Holdings on November 16, 2010 for a purchase price of $1.296 billion (the Acquisition).SeeNote (N) “Acquisition” for a further discussion of the Acquisition. UI is also a 50-50 joint venturer with NRG Energy, Inc. (NRG) in GCE Holding LLC, whose wholly owned subsidiary, GenConn Energy LLC (GenConn) was chosen by PURA to build and operate new peaking generation plants in Devon (GenConn Devon) and Middletown (GenConn Middletown), to help address Connecticut’s need for power generation during the heaviest load periods. Basis of Presentation The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (GAAP).Certain information and footnote disclosures, which are normally included in financial statements prepared in accordance with GAAP, have been condensed or omitted in accordance with Securities and Exchange Commission (SEC) rules and regulations.UIL Holdings believes that the disclosures made are adequate to make the information presented not misleading.The information presented in the Consolidated Financial Statements reflects all adjustments which, in the opinion of UIL Holdings, are necessary for a fair statement of the financial position and results of operations for the interim periods described herein.All such adjustments are of a normal and recurring nature.The results for the nine month period ended September 30, 2011 are not necessarily indicative of the results for the entire fiscal year ending December 31, 2011.The comparative results for the nine month period ended September 30, 2010 do not include the operations of the Gas Companies. Certain immaterial amounts that were reported in the Consolidated Financial Statements in previous periods have been reclassified to conform to the current presentation. - 7 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) Derivatives UIL Holdings’ regulated subsidiaries are party to contracts and involved in transactions that have been determined to be derivatives and are discussed below. The fair value of the gross derivative assets and liabilities as of September 30, 2011 and December 31, 2010 were as follows: September 30, 2011 (In Thousands) Current Assets Deferred Charges and Other Assets Current Liabilities Noncurrent Liabilities Derivative assets/(liabilities), gross $ $ $ ) $ ) December 31, 2010 (In Thousands) Current Assets Deferred Charges and Other Assets Current Liabilities Noncurrent Liabilities Derivative assets/(liabilities), gross $ $ $ ) $ ) Contracts for Differences (CfDs) As directed by PURA, UI and CL&P each executed two CfDs.The cost of the contracts will be paid by customers and will be subject to a cost-sharing agreement whereby approximately 20% of the cost is borne by UI customers and approximately 80% by CL&P customers.As of September 30, 2011, UI has recorded the following amounts in the accompanying Consolidated Balance Sheet related to its CfDs:a gross derivative asset of $84.7 million, a regulatory asset of $203.0 million and a gross derivative liability of $287.7 million ($181.8 million of which related to its portion of CL&P’s derivative liabilities).See Note (K) “Fair Value Measurements” for additional CfD information. On February 7, 2010, an explosion occurred at the construction site of a 620-megawatt plant being built by Kleen Energy Systems, LLC (Kleen), one of four capacity resources selected in 2008 by PURA to create new or incremental capacity resources.CL&P has executed the CfD with the Kleen project which is subject to the cost-sharing agreement between UI and CL&P.In July 2011, Kleen reported that the rebuilding of its facility is complete and that commercial operation of the facility commenced on July 19, 2011, at which time payments under the CfD began. The unrealized gains and losses from mark-to-market adjustments to derivatives recorded in regulatory assets or regulatory liabilities for the three and nine month periods ended September 30, 2011 and 2010 were as follows: Three Months Ended September 30, Nine Months Ended September 30, (In Thousands) (In Thousands) Regulatory Assets - Derivative liabilities $ ) Regulatory Liabilities - Derivative assets $ ) $ $ $ - 8 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Earnings per Share The following table presents a reconciliation of the basic and diluted earnings per share calculations for the three and nine month periods ended September 30, 2011 and 2010: Three Months Ended September 30, Nine Months Ended September 30, (In Thousands, except per share amounts) Numerator: Net Income attributable to UIL Holdings $ Less:Net income allocated to unvested units 25 51 Net Income attributable to common shareholders $ Denominator: Basic average number of shares outstanding Effect of dilutive securities Diluted average number of shares outstanding Earnings per share: Basic $ Diluted $ As of September 30, 2011, options to purchase an average amount of 89,336 shares of common stock were outstanding but not included in the three or nine-month computations of diluted earnings per share, because the options’ exercise prices were greater than the average market price of the common shares during the three and nine month periods ended September 30, 2011.As of September 30, 2010, options to purchase an average amount of 136,945 and 98,079 shares of common stock were outstanding but not included in the three or nine month respective computations of diluted earnings per share because the options’ exercise prices were greater than the average market price of the common shares during the three and nine month periods ended September 30, 2010. Equity Investments In February 2008, UI and an NRG affiliate formed GenConn, a 50-50 joint venture, for the purpose of constructing peaking generation plants in Connecticut.UI’s investment in GenConn is being accounted for as an equity investment, the carrying value of which was $132.9 million and $62.8 million as of September 30, 2011 and December 31, 2010, respectively.The loans UI made to GenConn for the construction of GenConn Middletown of approximately $63 million were converted into equity in July 2011. UI’s income (loss) from its equity investment in GenConn was $8.2 million and ($0.5) million for the nine month periods ended September 30, 2011 and 2010, respectively.For the three month periods ended September 30, 2011 and 2010, such income was $3.5 million and $0.4 million, respectively.UI received distributions of $3.1 million and $2.2 million from GenConn in September 2011 and October 2011, respectively. Income Taxes Effective as of January 1, 2011, UIL Holdings changed its method of accounting for income taxes for interim reporting periods from the discrete-period approach to the estimated annual effective tax rate approach as defined in ASC 740 “Income Taxes.”The change conforms the methodology for determining income tax expense for interim periods for UIL Holdings and all of its subsidiaries.The change in accounting is being reflected in the interim financial statements through retrospective application and does not impact annual reporting.The impact of this change for the three and nine month periods ended September 30, 2010 was a reduction of income tax expense of $0.7 million and $1.9 million, respectively. - 9 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Regulatory Accounting UIL Holdings’ regulatory assets and liabilities as of September 30, 2011 and December 31, 2010 included the following: Remaining Period September 30, December 31, (In Thousands) Regulatory Assets: Nuclear plant investments – above market (a) $ $ Income taxes due principally to book-tax differences (b) Connecticut Yankee 5 years Unamortized redemption costs 11 to 23 years Pension and other post-retirement benefit plans (c) Environmental remediation costs 4 to 5 years Customer rate surcharge (g) Low income program (h) Debt premium 1 to 27 years Deferred purchased gas (i) - Deferred income taxes (j) Unfunded future income taxes (j) Contracts for differences (d) Excess generation service charge (e) Storm costs (l) Other (b) Total regulatory assets Less current portion of regulatory assets Regulatory Assets, Net $ $ Regulatory Liabilities: Accumulated deferred investment tax credits 33 years $ $ Deferred gain on sale of property (a) Middletown/Norwalk local transmission network service collections 39 years Pension and other post-retirement benefit plans 4 to 8 years Deferred income taxes (j) Asset retirement obligation (k) Deferred purchased gas (i) - Asset removal costs (b) Deferred transmission expense (f) Other (b) Total regulatory liabilities Less current portion of regulatory liabilities Regulatory Liabilities, Net $ $ (a) Asset/Liability relates to the Competitive Transition Assessment (CTA). Total CTA costs recovery is currently projected to be completed in 2015, with stranded cost amortization expected to end in 2013. The remaining balances will be fully offset by amounts primarily included in income taxes due principally to book-tax differences. (b) Amortization period and/or balance vary depending on the nature, cost of removal and/or remaining life of the underlying assets/liabilities. (c) Asset life is dependent upon timing of final pension plan distribution; balance is recalculated each year in accordance with ASC 715 "Compensation-Retirement Benefits" (Note G). (d) Asset life is equal to delivery term of related contracts (which vary from approximately 9 - 16 years); balance fluctuates based upon quarterly market analysis performed on the related derivatives (Note K). (e) Working capital allowance for generation service charge; this amount fluctuates based upon cash inflows and outflows in a given period. - 10 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (f) Regulatory asset or liability which defers transmission income or expense and fluctuates based upon actual revenues and revenue requirements. (g) Deferral of revenue received for excess refund of overearnings to be recovered over 2 - 3 years. (h) Various hardship and payment plan programs approved for recovery. (i) Deferred purchase gas costs balances at the end of the rate year are normally recorded/returned in the next year. (j) The balance will be extinguished when the asset or liability has been realized or settled, respectively. (k) The liability will be extinguished simultaneous with the retirement of the assets and settlement of the corresponding asset retirement obligation. (l) Storm costs include accumulated costs for major storms occurring from January 2009 forward. UI will seek recovery of these costs in future rate proceedings. Stock-Based Compensation Pursuant to the UIL Holdings 2008 Stock and Incentive Compensation Plan (2008 Stock Plan), target amounts of 111,230, 5,314 and 3,627 performance shares were granted to certain members of management in February, April and May of 2011, respectively; the averages of the high and low market prices on the grant dates were $30.69, $31.76 and $31.85 per share, respectively. In February 2011, UIL Holdings granted a total of 2,566 shares of restricted stock to its President and Chief Executive Officer under the 2008 Stock Plan and in accordance with his employment agreement; the average of the high and low market price on the date of grant was $30.69 per share.Such shares vest 20% annually for a five year period. In April 2011, UIL Holdings granted a total of 9,011 shares of restricted stock to non-employee directors under the 2008 Stock Plan as compensation for service from January 2011 to May 2011; the average of the high and low market price on the date of grant was $30.77 per share.Such shares vested in May 2011. In May 2011, UIL Holdings granted a total of 23,394 shares of restricted stock to non-employee directors under the 2008 Stock Plan; the average of the high and low market price on the date of grant was $33.51 per share.Such shares vest in May 2012. Total stock-based compensation expense for the nine month periods ended September 30, 2011 and 2010 was $4.3 million and $3.1 million, respectively. Total stock-based compensation expense for each of the three month periods ended September 30, 2011 and 2010 was $1.0 million. Variable Interest Entities UIL Holdings has identified GenConn as a variable interest entity (VIE), which is accounted for under the equity method.UIL Holdings is not the primary beneficiary of GenConn, as defined in ASC 810 “Consolidation,” because it shares control of all significant activities of GenConn with its joint venturer, NRG.As such, GenConn is not subject to consolidation.GenConn recovers its costs through contract for difference agreements, which are cost of service based and have been approved by PURA.As a result, with the achievement of commercial operation by GenConn Devon and GenConn Middletown, UIL Holdings’ exposure to loss is primarily related to the potential for unrecovered GenConn operating or capital costs in a regulatory proceeding, of which 50% would be passed through to UIL Holdings.Such exposure to loss cannot be determined at this time.For further discussion of GenConn, see “–Equity Investments” as well as Note (C) “Regulatory Proceedings – Electric Distribution and Transmission – Equity Investment in Peaking Generation.” Weather Insurance Contracts On October 20, 2011, SCG and CNG each entered into weather insurance contracts for the winter period of November 1, 2011 through April 30, 2012 in order to provide financial protection from significant weather fluctuations.According to the terms of each contract, if temperatures are warmer than normal for the contract period, SCG and CNG will each receive a payment, up to the maximum amount allowed under the contract of $3.0 million; however, if temperatures are colder than normal for the contract period, SCG and CNG will each make a payment of up to a maximum of $2.0 million.The premiums paid are amortized over the terms of the contracts.The fair value of the contracts will be carried on the balance sheet as appropriate with changes in value recorded to the income statement as Other Income and (Deductions). - 11 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) New Accounting Pronouncements In May 2011, the FASB issued amendments to ASC 820 “Fair Value Measurements and Disclosures.”Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements and others change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.This guidance is effective during interim and annual periods beginning after December 15, 2011 and is to be applied on a prospective basis.UIL Holdings expects that the implementation of this guidance will not have a material impact on its consolidated financial statements. In June 2011, the FASB issued updated guidance to ASC 220 “Comprehensive Income” which allows entities to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.This guidance, which is to be applied retrospectively, is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.UIL Holdings expects that the implementation of this guidance will not have an impact on its consolidated financial statements. In September 2011, the FASB issued amendments to ASC 350 “Intangibles-Goodwill and Other” which allow an entity to assess qualitatively whether it is necessary to perform the current two-step goodwill impairment test.Performance of the two-step impairment test is required only if an entity determines it is more-likely-than-not that a reporting unit's fair value is less than its carrying amount.Otherwise, no further testing is required.This guidance is effective for annual and interim goodwill tests performed for fiscal years beginning after December 15, 2011; however, early adoption is permitted.UIL Holdings will consider early adoption when the annual goodwill impairment testing is performed in the fourth quarter of 2011.UIL Holdings expects that the implementation of this guidance will not have a material impact on its consolidated financial statements. (B)CAPITALIZATION Common Stock UIL Holdings had 50,542,709 shares of its common stock, no par value, outstanding at September 30, 2011. Long-Term Debt In February 2011, UIL Holdings repaid, upon maturity, the outstanding balances of its 7.23% Series A Senior Notes totaling $4.3 million and its 7.38% Series B Senior Notes totaling $45 million. In May 2011, Berkshire repaid, upon maturity, the outstanding balance of its 4.76% unsecured notes totaling $3.0 million. In July 2011, UI repaid, upon maturity, approximately $63 million of borrowings under its equity bridge loan relating to GenConn (EBL).The EBL was used by UI to fund its commitments as a 50-50 joint venturer in GenConn. On August 29, 2011, SCG entered into a note purchase agreement with a group of institutional accredited investors providing for the sale to such investors of (1) secured 3.88% medium-term notes due September 22, 2021 (constituting a series of first mortgage bonds) in the principal amount of $25 million,and (2) secured5.39% medium-term notes due September 22, 2041 (constituting a series of first mortgage bonds) in the principal amount of $25 million.Such notes were issued on September 22, 2011. In September 2011, SCG repaid, upon maturity, the outstanding balance of its 6.59% senior secured medium term notes totaling $30 million. - 12 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (C)REGULATORY PROCEEDINGS Electric Distribution and Transmission Tropical Storm Irene, which passed through Connecticut on August 28, 2011, caused extensive damage to the electric system in UI’s service territory and left approximately 158,000 of UI’s estimated 325,000 customers without electricity. PURA has opened an investigation of the service response and communications of UI, among other utilities, following power outages resulting from Tropical Storm Irene.In accordance with PURA regulatory decisions and past storm cost guidance, UI has established a regulatory asset for its storm-related expenses.As of September 30, 2011, UI’s estimate of the cost of repairing the damage and restoring service to customers is approximately $20 million, of which approximately $4 million has been capitalized.UI expects to seek recovery of these costs in future rate proceedings. Rates In rulings throughout 2009, PURA issued its final decision regarding UI’s application requesting an increase in distribution rates (the 2009 Decisions), the results of which provided for an allowed distribution return on equity of 8.75%, a decrease from the previously approved 9.75%, and a capital structure of 50% equity and 50% debt, compared to the previously approved 48% equity and 52% debt capital structure.The 2009 Decisions continued the prior earnings sharing mechanism structure, applying to the new 8.75% allowed return, whereby 50% of any earnings over the allowed twelve month level is returned to customers and 50% is retained by UI.Additionally, the 2009 Decisions provided for a two year pilot program for full decoupling of distribution revenues from sales. On April 1, 2010, UI filed its ratemaking proposal and underlying decoupling analysis for the 2009 rate year ended February 3, 2010.On September 1, 2010, PURA issued its final decision in this matter approving a decoupling charge totaling approximately $1.6 million to be recovered from ratepayers over a twelve month period commencing in October 2010.In addition to the decoupling charge, PURA also approved a pension and earnings sharing over-recovery credit totaling approximately $3.6 million to be refunded to ratepayers over the same twelve month period commencing in October 2010.PURA also approved the continuance of the decoupling pilot program beyond the 2010 rate year and until such time that a final decision is reached regarding whether to continue, modify or terminate the decoupling mechanism.UI filed its 2010 rate year decoupling results with PURA on April 4, 2011 and on August 31, 2011 PURA issued a final decision approving a decoupling adjustment totaling approximately $1.4 million to be credited to ratepayers over a twelve month period beginning in October 2011 and extending the decoupling pilot until UI’s next general rate proceeding. In December 2010, UI received a letter ruling approving rates effective January 1, 2011 incorporating the 2009 distribution rate changes mentioned above along with previously approved changes to the Generation Services Charges (GSC), Non-Bypassable Federally Mandated Congestion Charges, transmission and systems benefits charges.Additionally, last resort service GSC rates have been approved for the period through December 31, 2011.On June 23, 2011, PURA approved revised retail transmission rates, effective July 1, 2011. Power Supply Arrangements UI has wholesale power supply agreements in place for the supply of all of its standard service customers for all of 2011 and 2012 and 20% of 2013.Supplier of last resort service is procured on a quarterly basis.UI determined that its contracts for standard service and supplier of last resort service are derivatives under ASC 815 “Derivatives and Hedging” and also qualify for the “normal purchase, normal sale” exception under ASC 815.As such, UI regularly assesses the accounting treatment for its power supply contracts.These wholesale power supply agreements contain default provisions that include required performance assurance, including certain collateral obligations, which take effect if UI’s credit rating on senior debt falls below investment grade.In October 2011, Moody’s Investor Services released its updated credit opinion for UI and maintained its Baa2 rating with a stable outlook.In May 2011, Standard & Poor’s released its updated credit opinion for UI, maintaining its BBB rating with a stable outlook.If UI’s credit rating were to decline one rating and UI were to be placed on negative credit watch, monthly amounts due and payable to the power suppliers would be accelerated to semi-monthly payments.UI’s credit rating would have to decline two ratings to fall below investment grade at either rating service.If this were to occur, UI would have to deliver collateral security in an amount equal to the receivables due to the sellers for the thirty day period immediately preceding the default notice.If such a situation had been in effect as of September 30, 2011, UI would have had to post approximately $12.3 million in collateral. - 13 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Transmission Return on Equity (ROE) On September 30, 2011, several New England governmental entities, including PURA, the Connecticut Attorney General and the Connecticut Office of Consumer Counsel (collectively, the complainants), filed a complaint with the Federal Energy Regulatory Commission (the FERC) against ISO-NE and New England transmission owners, including UI, claiming that the current approved base ROE on transmission investments of 11.14% is not just and reasonable and seeking a reduction of the base ROE to 9.20%.While the FERC has not yet set a refund effective date, complainants have agreed, at ISO-NE’s request, to a refund effective date of October 1, 2011.The New England transmission owners filed their response to the complaint on October 20, 2011, opposing any change to the base ROE as unsupported.UI is unable to predict the outcome of this proceeding at this time. New England East-West Solution Pursuant to an agreement with CL&P (the Agreement), UIhas the right to invest in, and own transmission assets associated with, the Connecticut portion of CL&P’s New England East West Solution (NEEWS) projects to improve regional energy reliability.NEEWS consists of four inter-related transmission projects being developed by subsidiaries of Northeast Utilities (NU), the parent company of CL&P, in collaboration with National Grid USA.Three of the projects have portions sited in Connecticut:(1) the Greater Springfield Reliability Project, (2) the Interstate Reliability Project and (3) the Central Connecticut Reliability Project.In May 2011, the FERC issued an order authorizing NU’s recovery of return on 100% of the transmission construction work in progress costs for the NEEWS projects, which resulted in a change in NU’s NEEWS project cost estimate. Under the terms of the Agreement, UI has the option to make quarterly deposits to CL&P in exchange for ownership of specific transmission assets as they are placed in service.UI has the right to invest up to the greater of $60 million or an amount equal to 8.4% of CL&P’s costs for the Connecticut portions of the NEEWS projects.Based upon the current projected costs, this amount is approximately $60 million.As assets are placed in service, CL&P will transfer title to certain transmission assets to UI in proportion to its investments, but CL&P will continue to maintain these portions of the transmission system pursuant to an operating and maintenance agreement with UI.Also, under the terms of the Agreement, there are certain circumstances under which CL&P can terminate the Agreement. Such termination would have no affect on the assets previously transferred to UI. Through September 30, 2011, UI has made deposits totaling $8.9 million in NEEWS and expects to make the remaining deposits over a period of three to five years, depending on the timing and amount of CL&P’s capital expenditures and the projects’ in service dates. Equity Investment in Peaking Generation UI is a 50-50 joint venturer with NRG in GCE Holding LLC, whose wholly owned subsidiary, GenConn, was chosen by PURA to build and operate two new peaking generation plants to help address Connecticut’s need for power generation during the heaviest load periods.The two new peaking generation projects are located at NRG’s existing Connecticut plant locations in Devon and Middletown and are both operating in the ISO-New England markets.PURA has approved 2011 revenue requirements for GenConn Devon of $36.8 million for the period of January 1, 2011 through December 31, 2011 and for GenConn Middletown of $22.6 million for the period of June 1, 2011 through December 31, 2011. GenConn filed a revenue requirements request with PURA on July 29, 2011, seeking approval of 2012 revenue requirements for the period commencing January 1, 2012 for both the GenConn Devon and GenConn Middletown facilities.A final decision on this request is expected by the end of 2011. - 14 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Gas Distribution Rates SCG and CNG In July and August 2009, PURA issued final decisions in rate cases for CNG and SCG, respectively.Subsequent to the issuance of these final decisions, both CNG and SCG appealed the PURA orders to the Connecticut superior court.The rates established in the 2009 decisions, and certain other orders, were stayed by stipulation pending the resolution of the appeals.In April 2010, the Connecticut superior court ruled in favor of PURA and dismissed the appeals.CNG and SCG appealed the superior court's dismissal to the Connecticut supreme court.On March 24, 2011, SCG, CNG and the Office of Consumer Counsel filed a motion with PURA to reopen the SCG and CNG rate cases for the purposes of reviewing and approving a settlement agreement.On April 13, 2011, PURA reopened the rate cases and on August 3, 2011 issued a final decision.PURA's final decision approves the settlement agreement, except for minor modifications, including removing the provision that would have combined SCG and CNG for ratemaking purposes without further PURA approval.The final decision resolves all pending issues related to the rate case appeals and terminates the SCG potential overearnings investigation.Among other things, it results in the removal for monitoring purposes of the ten basis point penalty originally imposed at both companies for billing issues which have since been remediated resulting in authorized ROEs of 9.41% and 9.36% for CNG and SCG respectively.Additionally, the companies will be allowed to recover carrying charges on the excess interim rate decrease over-credited to customers during the stay of the rate case decisions while on appeal.Recoverable carrying charges of approximately $2.2 million were recorded in the third quarter of 2011 and are included in “Other Income and (Deductions)” in UIL Holdings’ Consolidated Statement of Income.Monthly recognition of carrying charges will continue until the outstanding surcharge balance, which is being collected during the non-winter months (April – November) through November 2012, is extinguished.The rate case appeals were withdrawn in September 2011 and stays are no longer in effect. Berkshire Berkshire’s rates are established by the Massachusetts Department of Public Utilities (DPU).Berkshire is currently operating under a 10-year rate plan approved by the DPU and which expires on January 31, 2012, pursuant to which Berkshire’s rates can be adjusted annually.The ROE approved in Berkshire’s rate plan is 10.5%. Approval for the Issuance of Debt On July 5, 2011, PURA approved SCG’s application requesting approval of the issuance of up to $50 million of secured medium-term notes (MTNs) to be priced at a fixed coupon rate not to exceed 7.0% and with maturities ranging from one to 40 years.The proceeds from the sale of the MTNs may be used by SCG for the following purposes:(1) to refinance $30 million principal amount of maturing existing debt; (2) to finance capital expenditures; (3) for working capital purposes; and (4) for general corporate purposes.In September 2011, SCG issued $50 million of debt according to the terms and conditions approved by PURA.See Note (B) “Capitalization – Long-Term Debt” for further information. Gas Supply Arrangements In November 2010, the Tennessee Gas Pipeline Company (Tennessee), a pipeline on which the Gas Companies hold firm transportation contracts, filed a FERC rate case proposing significant rate increases across their entire system which runs from south Texas through New England.In December 2010, the FERC issued an order setting the Tennessee rate proceeding for hearing and suspended the proposed rate increase until June 1, 2011.On that date the rates were placed into effect by Tennessee subject to refund to final rates determined through the federal regulatory process.These rates are nearly double the pre-existing rates for reserving pipeline capacity on Tennessee, but provide lower variable costs, resulting in a significant net cost increase.On September 30, 2011 Tennessee made a FERC filing seeking approval of a settlement of the issues in the case reached by the active parties, including FERC staff and the Gas Companies.If approved, rates will be reduced effective as of November 1, 2011 and refunds will be provided for the period of June 1, 2011 through October 31, 2011.The settlement would not have an impact on earnings as the cost of gas is included in customer rates through a purchased gas adjustment mechanism in place at the Gas Companies.Tennessee represented in its September 30, 2011 settlement filing that it is not aware of any active party in the proceeding that opposes the September 30, 2011 settlement. - 15 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (D)SHORT-TERM CREDIT ARRANGEMENTS As of September 30, 2011, $138 million of borrowings were outstanding under the revolving credit agreement, dated as of November 17, 2010, entered into by and among UIL Holdings, UI, CNG, SCG and Berkshire, together with a group of banks named therein (the Credit Facility).Under the Credit Facility, UIL Holdings has outstanding standby letters of credit in the aggregate amount of $3.9 million, which expire on January 31, 2012 and June 16, 2012, but can be extended under a provision that automatically extends letters of credit for one year periods from the expiration date (or any future expiration date), unless the issuer bank elects not to extend.In addition, UI has an outstanding standby letter of credit in the amount of $0.4 million, which expires on December 31, 2011.Available credit under the Credit Facility at September 30, 2011 totaled $257.7 million for UIL Holdings and its subsidiaries in the aggregate.UIL Holdings records borrowings under the Credit Facility as short-term debt, but the Credit Facility provides for longer term commitments from banks allowing UIL Holdings to borrow and reborrow funds, at its option, until its expiration on November 17, 2014, thus affording UIL Holdings flexibility in managing its working capital requirements. As of September 30, 2011, UIL Holdings had no short-term borrowings outstanding under its money market loan arrangement with JPMorgan Chase Bank. (E) INCOME TAXES The combined statutory federal and state income tax rate for UIL Holdings for the three and nine month periods ended September 30, 2011 and 2010 was 40.4%. Differences in the treatment of certain transactions for book and tax purposes occur which cause the rate of UIL Holdings’ reported income tax expense to differ from the statutory tax rate described above.The effective book income tax rates for the three and nine month periods ended September 30, 2011 were 44.1% and 39.6%, as compared to 41.6% and 40.5% for the three and nine month periods ended September 30, 2010. - 16 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (F) Supplementary Information Three Months Ended September 30, Nine Months Ended September 30, (In Thousands) Operating Revenues Electric Distribution and Transmission: Retail $ Wholesale Other operating revenue Total Electric Distribution and Transmission Revenue Gas Distribution: Retail N/A N/A Wholesale N/A N/A Other operating revenue N/A N/A Total Gas Distribution Revenue N/A N/A Non-utility revenues: Other 28 3 35 10 Total Operating Revenues $ Depreciation and Amortization Property, plant and equipment depreciation $ Amortization of nuclear plant regulatory assets Amortization of intangibles 12 10 35 33 Amortization of other regulatory assets Total Amortization Total Depreciation and Amortization $ Taxes - Other than Income Taxes Operating: Connecticut gross earnings $ Local real estate and personal property Payroll taxes Other (8
